Citation Nr: 0612314	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  94-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease from December 4, 1996.  

2.  Entitlement to an evaluation in excess of 40 percent for 
thoracic disc disease from December 4, 1996.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1967 to June 1970.  
He also had verified service in the Army Reserves from 
January 1975 to December 1978 and from September 1987 to 
February 1996.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from several rating decisions by 
the St. Paul, Minnesota RO, including a March 1996 decision 
which granted service connection for lumbar and thoracic disc 
disease and assigned a single 10 percent evaluation, 
effective from August 20, 1994.  By rating action in October 
1998, the RO assigned separate 40 percent evaluations for 
disc disease of the lumbar and the thoracic spine segments, 
each effective from December 3, 1996.  

In August 2004, the Board, in part, assigned separate 10 
percent evaluations for the lumbar and thoracic spine 
disabilities from the initial grant of service connection to 
December 3, 1996, and remanded the claims for an evaluation 
in excess of 40 percent for each segment from December 4, 
1996.  The veteran did not appeal the Board decision.  Thus, 
the only issues remaining on appeal are those shown on the 
first page of this document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the issues on appeal 
for a VA examination to determine the extent and severity of 
the veteran's lumbar and thoracic spine disabilities from 
December 4, 1996 to the present.  The veteran was scheduled 
for VA neurological and orthopedic examinations at VAMC 
Fayetteville, Arkansas in March 2005, but failed to report.  
In April 2005, the veteran informed the RO that he lived in 
Minnesota and requested to be rescheduled for an examination 
there.  The evidentiary record indicates that another 
examination was rescheduled in Minnesota in May 2005.  
However, there is no indication in the record whether the 
examination was completed, nor was a supplemental statement 
of the case (SSOC) issued.  If an examination was completed, 
a copy of the report must be associated with the claims file.  
If not, the record must so indicate and include a notation as 
to the reason why.  In any case, a supplemental SSOC must be 
promulgated.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The evidentiary record as currently constituted 
is insufficient to adjudicate the merits of the veteran's 
claim.  Therefore, the Board is compelled to remand the 
appeal.  

Additionally, the Board notes that during the pendency of 
this appeal, the rating criteria for the musculoskeletal 
system (Diagnostic Code 5293) were revised twice, effective 
September 23, 2002, and September 26, 2003.  On remand, the 
RO should consider the old and the new regulations, and apply 
the one most favorable to the veteran within the confines of 
appropriate effective dates.  VAOPGCPREC 7-2003 (November 19, 
2003).  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claims.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any lumbar or 
thoracic spine problems since August 
2004.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all such records from the 
identified sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If any records identified by the 
veteran cannot be obtained, the veteran 
should be so informed and it should be 
documented in the claims folder.  

2.  The RO should determine whether an 
examination was conducted in May 2005.  
If so, a copy of the report must be 
associated with the claims file.  If the 
veteran failed to report for the 
examination, the RO should so indicate 
and take appropriate action as directed 
in subparagraph 5.  

If an examination was not conducted, 
other than by reason of the veteran's 
failure to report, or the examination 
reports do not include an adequate 
response to each of the questions set 
forth below, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the severity of 
his lumbar and thoracic spine 
disabilities since December 1996.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  In addition, the 
examiners must be provided copies of all 
revisions of the rating criteria for 
intervertebral disc syndrome, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the lumbar and thoracic spine, and 
indicate what is considered normal 
range of motion for each segment.  

II.  Since December 1996, indicate 
whether the lumbar and thoracic 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar or thoracic spine is used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar and thoracic 
spine since December 1996.  The examiner 
should also provide a written discussion 
of the degree of residual weakness or 
sensory disturbances due to the lumbar 
and thoracic spine, and how it impacts on 
motor function of each segment.  If 
applicable, the examiner should provide a 
response to the following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the 
lumbar or thoracic spine?  If so, 
indicate the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the lumbar or 
thoracic spine?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the lumbar and 
thoracic spine disabilities have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The RO's 
consideration should include the 
applicable diagnostic criteria for IVD in 
effect at the time of the veteran's claim 
as well as all revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


